+DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of claims 1-15 drawn to invention I and species A1 in the reply filed on 03/17/2021 is acknowledged. The traversal is on the ground(s) that no claim recites limitations disclosed for one of the species but not the other. This is found to be persuasive and the previous species restriction is withdrawn.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 10-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2012/0152511) in view of Carr et al. (US 2002/0043068).
In regard to claim 1, fig. 3 of Chang teaches a system providing distributed heating and cooling to an environment, the system comprising:
one or more temperature control units (1- the air-conditioning unit/system), the units configured to heat and cool an area of the environment localized around the unit (See ¶ 0039-0040; fig. 3), the temperature control units including:
a thermal storage system (latent heat thermal energy storage (LHTES 10) including one or more substances of high thermal storage capacity (16) (See fig. 3; ¶ 0034, 0035, 0042, 0043);
a heat distribution surface (24) (see fig. 3); and
a solid-state heat pump (thermoelectric module/Peltier device 20) positioned between the thermal storage system (10) and the heat distribution surface (24) and configured to generate heat for absorption into each of the thermal storage system and the heat distribution surface (See fig. 3; ¶ 0039, 0041); and
Chang teaches a solid-state heat pump (thermoelectric module/Peltier device 20), but does not teach one or more unit control modules in communication with the solid-state heat pump and configured to provide a signal to the solid-state heat pump that controls an electric current through and heat transfer across the solid-state heat pump.
However, Carr teaches a thermal comfort system using thermal storage, wherein the system comprises one or more unit control modules (control means 18) in communication with the solid-state heat pump (8) and configured to provide a signal to the solid-state heat pump that controls an electric current through and heat transfer across the solid-state heat pump (See ¶ 0031, 0034-0035; fig. 1). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the temperature control unit of Chang by implementing one or more unit control modules, based on the teaching 

In regard to claim 2, Chang teaches the system according to claim 1, wherein the thermal storage system includes one or more substances of high latent heat capacity (See Chang ¶ 0031-0033, 0042).
In regard to claim 3, Chang in view of Carr teaches the system according to claim 1, wherein the signal controlling the solid-state heat pump is continuous, pulsed, or combinations thereof (See Carr ¶ 0031). Carr discloses the signal from the transducer 24 is monitored by the control means 18, which controls and terminates the heat pumping action, preferably by switching off the heat pump, or reversing its pumping direction when the thermal mass 22 reaches a predetermined termination temperature.
In regard to claim 4, Chang teaches the system according to claim 1, wherein the solid-state heat pump (20) is in direct contact with the thermal storage system (10), the heat distribution surface (24), or combinations thereof (See Chang, fig. 3).
In regard to claim 5, Chang teaches the system according to claim 4, wherein the solid-state heat pump (20) is in direct contact with one or more protrusions/bulge/lump (13) on the thermal storage system [10] (See Chang, fig. 3; 0037, 0041).
In regard to claim 6, Chang teaches the system according to claim 1, wherein the system includes an air distribution module (30) positioned to assist convective heat transfer through the unit, wherein the air distribution module includes one or more fans, blowers, centrifugal blowers, piezoelectric fan blowers, or combinations thereof (See Chang ¶ 0010, 0039, 0051).
In regard to claim 10, Chang teaches the system according to claim 2, wherein the one or more substances of high latent heat capacity have a solid to liquid phase change between about 10°C and about 34°C (See Chang ¶ 0032, 0035). Chang teaches a phase change temperature ranging from 20 to 500ºC. In this case, it would  have  been  obvious  to one of ordinary  skill in the art before  the effective  filing date of invention  to have  selected the overlapping  portion of the ranges  disclosed by the reference  because selection of overlapping  portion of ranges  has been held to be a prima facie case of obviousness. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.  Cir.  1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed.  Cir.1997). MPEP § 2144.05.I. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the temperature control unit of Chang by implementing a one or more substances of high latent heat capacity that have a solid to liquid phase change b/n 10°C and about 34°C in order to efficiently control the temperature of the system by providing a material that uses phase change to absorb or release relatively large amounts of latent heat at the desired temperature.
In regard to claim 11, Chang teaches the system according to claim 2, wherein the one or more substances of high latent heat capacity include organic phase change materials, inorganic phase change materials, microencapsulated phase change materials, or combinations thereof (See Chang ¶ 0035).
In regard to claim 12, Chang teaches the system according to claim 1, wherein the thermal storage system (10) includes: one or more hollow regions (see the hollow spaces inside 10) including the one or more substances of high thermal storage capacity [16] (see fig. 3); an outer shell (11) having a first thickness at a surface adjacent the solid-state heat pump (20) and a 
However, while the reference does not explicitly disclose the specific thickness of the thermal storage system outer shell, wherein the first thickness being greater than the second thickness; and a structural support profile having a variable thickness, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the thickness of the thermal storage system outer shell, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). It is well known in the art that the thinner the walls in heat exchange vessel the better the heat exchange efficiency and that many design parameters are taken into consideration when determining the thickness of the walls.
In regard to claim 14, Chang teaches the system according to claim 1, further comprising a power source including a rechargeable battery, power cord, or combinations thereof (See Chang ¶ 0053).
In regard to claim 15, Chang teaches the system according to claim 1, wherein the temperature control unit further comprises an environmental sensing module including at least one proximity sensor to turn the unit on and off based on the measured presence of an individual near the unit, an environmental temperature sensor, environmental humidity sensor, or combinations thereof (See Chang, ¶ 0056). Chang teaches a plurality of sensors are installed at different spots of an EV to sense or measure the sensing data, such as the temperature in the passenger compartment or cabin Tr, the ambient temperature Ta, the temperature of PCM with high or low phase change temperature Th or Tc, the temperature of the air forced by the ventilation device into the cabin To, and the sensing data are used with the manual command to determine the system mode and the venting mode, and different actuators can then be controlled according to the system mode.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Carr as applied to claim 2 above, and further in view of Takahashi et al. (US 2013/0098068).
In regard to claim 7, Chang teaches the system according to claim 6, wherein Chang teaches the heat distribution surface (24) includes a first surface, a second surface (see fig. 3), but one or more cavities in the first surface, second surface, or combinations thereof, and the one or more cavities are positioned remote from the air distribution module.
However, Takahashi teaches a temperature control device, wherein a heat distribution surface (heat exchanger plate 4) is a thick disc member provided with a spiral channel 41 thereinside, a temperature-controlling fluid that is controlled at a predetermined temperature flows in through an inlet (not shown), passes through the entire heat exchanger plate 4 via the channel 41 and flows out of an outlet (see fig. 3; ¶ 0037, 0051-0052). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the 
In regard to claim 8, Chang in view of Takahashi teaches the system according to claim 7, wherein Takahashi (as modified above) the heat distribution surface includes one or more hollow spaces (the space b/n 41) extending between and parallel to the first surface and the second surface (See Takahashi, fig. 3). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the heat distribution surface of Chang by providing hollow spaces b/n the cavities, based on the teaching of Takahashi in order to provide an even heat transfer and distribution as desired.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chang and Carr as applied to claim 2 above, and further in view of Lang (US 2015/0083180).
In regard to claim 9, Chang teaches the system according to claim 2, wherein Chang teaches the thermal storage system includes one or more substances of high latent heat capacity, but does not explicitly teach the one or more substances of high latent heat capacity have a latent heat of at least about 150 J/g at a phase transition temperature.
However, Lang teaches a system and method for thermoelectric energy generation, wherein system comprises a high temperature output thermally conductive heat pipe casing 38 tubes that extend into a latent heat thermal energy mass of high temperature phase change material 34 with a high density energy storage that stores heat within a narrow temperature range .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chang and Carr as applied to claim 1 above, and further in view of Durkee et al. (US 2018/0281641).
In regard to claim 13, Chang teaches the system according to claim 1, wherein Chang teaches a heat distribution surface (24), but does not teach the heat distribution surface includes a surface layer, the surface layer including a polymer coating, metal anodizing, surface abrasion, sorbent coating, or combinations thereof.
However, Durkee teaches a thermoelectric module configured to provide at least one of cooling and heating, wherein the module comprises a heat distribution surface (thermally-conductive material for use with thermal-transfer layer 114) and conductive layer 118 has relatively high thermal conductivity properties and may be carbon based.  One such example is graphene, for spreading temperature out over the cover.  Graphene is an allotrope of carbon and it includes single sheets of graphite. To increase the lifetime of the graphene sheet, provide 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793.  The examiner can normally be reached on Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763